707 So.2d 1189 (1998)
Hugh THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1599.
District Court of Appeal of Florida, First District.
March 31, 1998.
Hugh Thomas, pro se.
Robert Butterworth, Attorney General; and Trisha E. Meggs, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals an order denying his motion for correction of sentence under Florida Rule of Criminal Procedure 3.800(a). We reverse the order because, although referring to the record of the proceedings, the trial court failed to attach the pertinent information upon which it relied to deny the motion and without such attachments, we are precluded from conducting meaningful review. See Corp v. State, 698 So.2d 1349 (Fla. 1st DCA 1997).
Accordingly, we reverse and remand either for attachment of those portions of the record that conclusively show that appellant is not entitled to relief, or for further proceedings.
REVERSED AND REMANDED WITH DIRECTIONS.
MICKLE and DAVIS, JJ., and McDONALD, PARKER L., Senior Judge, concur.